DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/01/2021 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9- 16 and 18-20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.  11,257,724. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 7 and 19 includes similar features of claims 1 and 7 of US Patent. For instance, claims 1, 7 and 19 including the same features with different terminologies. Thus, the claimed apparatus and claimed method are not dinstict as compared to the US Patent. The following is claims to claim comparison between the pending application and US Patent.
Regarding claim 1, US Patent discloses a method of probe testing a semiconductor wafer (see claim 1’s preamble), comprising: 
providing a partial semiconductor wafer (see line 3 of claim 1); 
providing a wafer holder including a support structure (refer to tape portion in line 4 of claim 1) with a plurality of openings through the support structure (see lines 4 and 5); 
mounting the partial semiconductor wafer over the plurality of openings in the support structure of the wafer holder (see lines 6-8); and 
providing an electrical connection to the partial semiconductor wafer through the plurality of openings in the support structure during probe testing (see lines 9-11 of claim 1).
Claim 2 of the pending application includes all the limitations of claim 2  of US Patent.
Claim 3 of the pending application includes all the limitations of claim 3  of US Patent.
Claim 4 of the pending application includes similar limitations of claim 4  of US Patent. NOTE: the support structure of the pending application is claimed as the tape portion in US Patent.
Claim 5 of the pending application includes all the limitations of claim 5 of US Patent. NOTE: the support structure of the pending application is claimed as the tape portion in US Patent.
Claim 6 of the pending application includes all the limitations of claim 5 of US Patent. NOTE: the support structure of the pending application is claimed as the tape portion in US Patent.
Although the claim 7 is a method claim and claim 15 of US Patent is an apparatus claim, the claim 7 and the claim 15 both are merely claiming the same shape patterns of the film portion or also known as support structure in the pending application. Thus, the claim 7 of the pending application considered having similar features as claim 15 of US Patent. 
Regarding claim 9 of the pending application,  US Patent teaches an apparatus for probe testing a semiconductor device (see claim 7’s preamble), comprising: 
a semiconductor wafer (see line 2); and 
a wafer holder including a support structure (refer to a film portion in line 3) with one or more openings through the support structure (see lines 3-4); 
wherein the semiconductor wafer is mounted over the one or more openings in the support structure of the wafer holder (see lines 5-7); 
wherein the one or more openings in the support structure is configured to establish an electrical connection to the semiconductor wafer through the one or more openings in the support structure during probe testing (see lines 8-11); and 
wherein the support structure is substantially non-stretchable (see line 12).
Claim 10 of the pending application includes all the limitations of claim 8  of US Patent.
Claim 11 of the pending application includes all the limitations of claim 9  of US Patent.
Claim 12 of the pending application includes similar limitations of claim 10  of US Patent. NOTE: the support structure of the pending application is claimed as the film portion in US Patent.
Claim 13 of the pending application includes all the limitations of claim 11 of US Patent. NOTE: the support structure of the pending application is claimed as the film portion in US Patent.
Claim 14 of the pending application includes similar limitations of claim 12  of US Patent. 
Claim 15 of the pending application includes all the limitations of claim 13 of US Patent. NOTE: the support structure of the pending application is claimed as the film portion in US Patent.
Claim 16 of the pending application includes all the limitations of claim 15 of US Patent.
Claim 18 of the pending application includes all the limitations of claim 16 of US Patent. 
Regarding claim 19 of the pending application, US Patent teaches an apparatus for probe testing a semiconductor device (see claim 7’s preamble), comprising: 
a wafer holder including a support structure (refer to a film portion in line 3)with one or more openings through the support structure (see lines 3-4); 
wherein the wafer holder is configured to hold a semiconductor wafer over the one or more openings in the support structure of the wafer holder (see lines 5-7); 
wherein the one or more openings in the support structure is configured to establish an electrical connection to the semiconductor wafer through the one or more openings in the support structure during probe testing (see lines 8-11); and 
wherein the support structure is substantially non-stretchable (see line 12).  
Claim 20 of the pending application includes all the limitations of claim 14 of US Patent. 

Claim 8  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. Komatsu in view of (2003/0095244).
Regarding claim 8 of the pending application, US Patent teaches all the limitations of the claimed invention except fort the plurality of openings comprises a plurality of openings formed as rings.
Komatsu teaches the same field of an endeavor wherein the wafer holder (20) including plurality of openings (11) comprises a plurality of openings formed as rings (See fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to include the plurality of openings comprises a plurality of openings formed as rings as taught by Komatsu in the teaching of US Patent because a a ring shape with the smallest possible width over which the peripheral portion of the wafer can be supported without allowing foreign matter to enter between the wafer and the wafer holder (see par. 49).
Claim 17 is  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. Komatsu in view of (2003/0095244).
Regarding claim 17 of the pending application, US Patent teaches all the limitations of the claimed invention except fort the plurality of openings comprises a plurality of openings formed as rings.
Komatsu teaches the same field of an endeavor wherein the wafer holder (20) including plurality of openings (11) comprises a plurality of openings formed as rings (See fig. 1).
Thus, it would have been obvious to one having ordinary skills in the art at the time the invention was made to include the plurality of openings comprises a plurality of openings formed as rings as taught by Komatsu in the teaching of US Patent because a a ring shape with the smallest possible width over which the peripheral portion of the wafer can be supported without allowing foreign matter to enter between the wafer and the wafer holder (see par. 49).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571) 272-5526. The examiner can normally be reached on 6:00am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Steven Loke can be reached on (703)872-9306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818